Citation Nr: 1750065	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for bilateral pes planus.

2. Entitlement to an initial rating in excess of 10 percent for right foot hammertoe.

3. Entitlement to an initial rating in excess of 10 percent for left foot hammertoe.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1942 to September 1943.

These matters come before the Board of Veterans' Appeals (Board) on appeal of July 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board, most recently, in June 2016, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has been assigned the maximum schedular rating for his bilateral pes planus, and the Veteran's symptoms do not cause marked interference with employment or require frequent hospitalizations such that referral for extra-schedular consideration is warranted.

2. The Veteran has been assigned the maximum schedular rating for his hammertoes, left and right foot, and the Veteran's symptoms do not cause marked interference with employment or require frequent hospitalizations such that referral for extra-schedular consideration is warranted.

3. The Veteran's combined rating is 70 percent, with a single disability rated at 50 percent.

4. The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment.

CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for bilateral pes planus has not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2016).

2. The criteria for an initial disability rating in excess of 10 percent for hammertoes, left foot has not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5282 (2016).

3. The criteria for an initial disability rating in excess of 10 percent for hammertoes, right foot has not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5282 (2016).

4. The criteria for TDIU have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for Bilateral Pes Planus 

The Veteran asserts that his bilateral pes planus, or flatfoot is worse than currently rated.

The Veteran was afforded VA examination in April 2007.  At the time of the examination, the Veteran reported a history of foot trouble since service which has gotten progressively worse.  He obtained relief with rest and elevation, as well as orthotic devices.  He reported pain, stiffness and fatigue in both feet which is aggravated by standing and walking.

Upon examination, there was an adequate arch present with non-weight bearing and an absence of an arch present with weight bearing.  There was evidence of moderate pronation.  However, there was no observed pain on manipulation.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones; or, any other vascular abnormality.  The Veteran was noted to walk with a steady gait without evidence of a limp.  Radiology studies from April 2007 confirmed pes planus deformities along with moderate bilateral degenerative changes.

The Veteran was afforded an additional VA examination in August 2009.  At the time of the examination, the Veteran continued to report the onset of symptoms of his pes planus to service, which were intermittent with periods of remissions.  He reported relief only from the orthotic inserts, as well as epidural injections.  He endorsed symptoms of pain and heat bilaterally which was aggravated by walking.  He denied swelling, stiffness, or lack or endurance bilaterally.

The Veteran was afforded a VA examination, most recently, in June 2014 in connection with his claim for an increased rating for his foot disabilities, including bilateral pes planus.  At the time of the examination, he reported pain on the bottoms of his feet when standing or walking.  He stated he experienced flare-ups when walking even short distances.  He noted the pain to be relieved by the use of orthotics, rest as well as reduced weight-bearing, such as by relying on a walker.  The examiner noted the Veteran regularly relied on the use of a cane.

The VA examiner noted slight tenderness on palpation of the arch along with mild pronation, bilaterally.  The VA examiner noted preserved longitudinal arches without weight bearing and decreased longitudinal arch height on weight-bearing.  There was inward bowing of the Achilles tendon on both feet.  With respect to functional loss, the examiner reported that movement, weight-bearing and standing contributed to the Veteran's pain.  There was no other lower extremity deformities causing any alteration of the weight bearing line.

A review of the record shows that the Veteran receives treatment at the VA Medical Center, as well as through private providers for his foot disabilities.  A review of the VA and private treatment notes of record, fail to show that the Veteran has been found to have symptoms of his foot disabilities that are worse than those described at his various VA examinations.  Further, the treatment notes of record show that the Veteran has required only minor surgical intervention for his foot disability, specifically his hammertoe of the left foot in 1994.

Under DC 5276, the maximum disability award for bilateral pes planus is 50 percent.  Accordingly, because the Veteran has already been assigned the highest rating possible under Diagnostic Code 5276, an increased rating cannot be assigned under this code section as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6   (1994). 

However, the Board must also consider if the Veteran's bilateral pes planus is manifested by adverse symptomatology that allows separate compensable ratings for each foot and/or a higher evaluation under another Diagnostic Code. 

With the above criteria in mind, the Board notes that DC 5276 pertains specifically to the disability at issue - bilateral pes planus.
 
As to a separate or a higher rating for each foot under 38 C.F.R. § 4.71a , DC 5284 (2016), the Board notes that DC 5284 is used to rate a foot disability when a claimant has suffered an injury to the feet.  In the current appeal, the Veteran's service-connected disability does not arise out of a foot injury.  As such, the Board finds that the Veteran's service-connected pes planus is not ratable under DC 5284. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Likewise, the Board finds that a separate rating is not warranted for the Veteran's bilateral foot disability under 38 C.F.R. § 4.71a , DC 5003 (2016) even taking into account 38 C.F.R. § 4.59  (2016) and the Court's holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) (providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology).  The Board has reached this conclusion because a separate 10 percent rating under DC 5003 would compensate the Veteran twice for the foot pain and tenderness that is already specifically contemplated under DC 5276 and would therefore violate the rule against pyramiding.  See 38 C.F.R. §4.14 . The Board further finds that Burton was meant to address the situation where the Veteran was not currently in receipt of a compensable rating for his disability and 38 C.F.R. § 4.59  was being considered for the purpose of providing the Veteran with a minimum rating available under the applicable rating criteria.  However, here, the Veteran is already receiving more than the minimum rating available for the entire time period on appeal.

Lastly, the Board finds that increased ratings are not available under 38 C.F.R. § 4.71a , Diagnostic Codes 5277, 5276, 5279, 5280, 5281, 5282, and/or 5283 (2016) because the 50 percent rating already assigned his bilateral pes planus at all times during the pendency of the appeal meets or exceeds the maximum rating possible rating under these Diagnostic Codes.  See Sabonis.

Entitlement to an Increased Rating for Bilateral Hammertoes

The Veteran has asserted that his bilateral hammertoes are worse than currently rated.

The Veteran was afforded VA examination in April 2007.  At the time of the examination, the Veteran reported a history of foot trouble since service which has gotten progressively worse.  The examiner noted hammertoes of the second and third toes of the left foot and second, third and fourth toes of the right foot.

The Veteran was afforded an additional VA examination in August 2009.  On examination, the examiner confirmed hammertoes of the second, third and fourth toes of both feet, as well as evidence of weakness.  There was no evidence noted of any skin or vascular abnormality, or of any malalignment of the Achilles tendon.  The examiner observed mild pronation.  The examiner noted there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Radiology studies at the time of the exam confirmed degenerative changes as well as hammertoe deformities.

The Veteran was afforded a VA examination, most recently, in June 2014 in connection with his claim for an increased rating for his foot disabilities, including bilateral hammertoes.  At the examination, the VA examiner confirmed hammertoes of the second, third and fourth toes on the right foot, and the second toe of the left foot.  Upon examination, there was no tenderness noted on palpation of the joints of the toes.  Radiology studies from December 2008 confirmed hammertoe deformities bilaterally.  There were no other physical findings, complications, conditions or symptoms related to the Veteran's disability not previously noted on exam. 

A review of the record shows that the Veteran receives treatment at the VA Medical Center, as well as through private providers for his foot disabilities.  A review of the VA and private treatment notes of record, fail to show that the Veteran has been found to have symptoms of his foot disabilities that are worse than those described at his various VA examinations.  Further, the treatment notes of record show that the Veteran has required only minor surgical intervention for his foot disability, specifically his hammertoe of the left foot in 1994.

The Board notes that a rating of 10 percent is warranted under diagnostic code 5282 for hammertoe, all toes unilateral without claw foot.  In that respect, the Board notes that the Veteran is entitled to a rating of 10 percent for hammertoe, of the left foot and 10 percent for hammertoes, of the right foot.  The Board finds however, that the Veteran is not entitled to a rating in excess of 10 percent for his bilateral hammertoes.  In this regard, the Board notes that the Veteran is in receipt of the maximum rating available under diagnostic code 5282 for his foot disabilities.  Further, the Board finds no other applicable diagnostic codes that would afford the Veteran a higher disability rating for his foot disabilities, as the Veteran has not been diagnosed with weak foot, pes cavus, hallux valgus, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, and therefore, those diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5280, 5281, 5282, 5283 (2016).

Additional Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran's foot disabilities result in pain, particularly with prolonged walking or standing, but not weakness, or instability.  The functional loss due to pain, was considered in the assignment of a 50 percent rating.  The June 2014 VA examination showed that the Veteran had moderate limitations in walking, and standing.  There is no indication from the record that the Veteran would have marked interference with employment, even when considered in conjunction with the Veteran's other service-connected disabilities.  The June 2014 VA examiner specifically stated that the Veteran would only be limited to employment requiring standing and walking.  Further, there is no indication from the record that the Veteran is frequently hospitalized or that he even seeks frequent emergency treatment for his feet.  In a March 2017 supplemental opinion, a VA examination concluded that it was less likely that the Veteran's pes planus creates an exceptional disability picture.  The examiner supported her finding noted that the veteran is ambulatory using a four pronged cane and was recently described by his primary care provider as having a "gait relatively steady with 4 point cane, and here in room alone, no falls, using walking cane."  There was no mention of hospitalization due to the feet.  Therefore, is no evidence from the record that the symptoms present an exceptional disability picture which is not contemplated by the ratings, and the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321 (b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the above service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Entitlement to TDIU

The Veteran asserts that his disabilities render him unable to obtain employment.  Specifically, the Veteran asserts that his service-connected pes planus and hammertoes render him unable to maintain employment.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. §  4.16  (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1), 4.15 (2016).

 A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 3.340, 3.341, 4.16(a) (2016).

Service connection is in effect for bilateral pes planus, rated 50 percent; hammertoe, left foot, rated 10 percent; and, hammertoe, right foot, rated 10 percent.  The Veteran's combined rating is 70 percent.  Therefore, the Veteran meets the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16.  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. 

In this regard, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In the Veteran's February 2009 VA Form 21-8940, the Veteran reported that he last worked in 1984 in the art field, and that he left the position due to his disabilities.  He stated that he completed four years of high school.  He noted no other education or subsequent training.  He acknowledged he had not attempted to obtain other employment.

However, the record is otherwise inconsistent with respect to why the Veteran stopped working.  At the time of the April 2007 VA examination, the Veteran reported that he was currently unemployed but that he was previously employed as an art products salesman.  He indicated that he was eligible for retirement in 1983, due to age.  The Veteran reported that pain limited him to 15 minutes of standing, and walking one-fourth of a mile or less.  He reported a reliance on orthotic inserts, which he rated as fair in terms of relieving symptoms.  The examiner noted that the Veteran's service-connected disabilities would have a mild effect on shopping, exercise and recreation, with no other significant limitation.

At the time of the August 2009 VA examination, the Veteran affirmed that he was eligible for retirement in 1983 due to age or duration of work.  He indicated he has not attempted to obtain employment since his retirement in 1984.  The examiner noted the Veteran's service-connected disabilities would have a mild effect on shopping, with no other limitation identified.  The examiner opined that the Veteran's unemployability is not related to his service-connected disabilities.

At a June 2014 VA foot examination, the Veteran reported that he lived alone.  He was noted to be fully functional in his activities of daily living, including grocery shopping, cooking and driving to doctors' visits and to visit his daughter.  At the time of the examination, he walked independently without the use of a cane, brace and without evidence of a limp.  He reported some pain in his knees and his feet.  He stated to the examiner, that the current claim had less to do with the condition of his feet, than his disagreement with the manner in which his claim had previously been managed, in particular, the severance of his pension and the subsequent restoration many years later, without back pay.

The examiner confirmed the Veteran's diagnosis of hammertoes of the second, third and fourth toes of the right foot, and the second toe of the left foot.  The examiner noted the Veteran's disabilities result in reduced capacity for prolonged standing, and walking.  The examiner noted this would limit employment requiring standing or walking.  The hammertoes were not noted to limit his standing or walking.  He was noted to be capable of cooking and driving as well as management of all activities of daily living.  As such, while the Veteran may believe that his service-connected disabilities may prevent him from performing work, it seems clear from the evidence of record that the Veteran's service-connected foot conditions, including pes planus and hammertoes do not impair his ability to obtain or maintain sedentary, or even some light physical administrative work. 

In sum, although the Board acknowledges that the Veteran meets the schedular criteria for an assignment of a TDIU, the VA examinations of record do not show that the Veteran's service-connected disabilities alone render him unable to obtain and maintain employment.  In fact, the evidence of record shows that the Veteran would be able to secure and follow gainful employment of at least a sedentary nature.  Thus, there are no unusual or exceptional disability factors present.  Further, the Board concludes that referral of the TDIU claim for extra-schedular consideration is not warranted.  The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim is denied.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for bilateral pes planus is denied.

Entitlement to an initial rating in excess of 10 percent for hammertoes, left foot is denied.

Entitlement to an initial rating in excess of 10 percent for hammertoes, right foot is denied.

Entitlement to TDIU is denied. 





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


